internal_revenue_service number release date index number -------------------- ------------------------------ ------------------ ----------------------------- -------------- ------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc intl plr-146051-05 date march taxpayer legend legend ------------------------------------------------------------------------------------- ------------------------- --------------- -------------------------------------- -------------- -------- ------- ------- ------- ----------------- --------- --------------------- de a corp b tax_year one tax_year two tax_year three tax_year four country y country z senior tax manager cpa firm dear --------------- this replies to your representative’s letter dated date in which your representative requests on behalf of taxpayer an extension of time under sec_301_9100-3 for taxpayer to file the election and agreement described in sec_1 g i and the annual certifications described in sec_1_1503-2 and sec_1 2t g vi b as follows de a corp b’s foreign_branch tax_year two tax_year three tax_year four tax_year one ab ab ab ab a a c c plr-146051-05 a election and agreement described in sec_1_1503-2 b annual certification described in sec_1_1503-2 c annual certification described in sec_1_1503-2t g vi b additional information was submitted on date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process during tax years one through four taxpayer was the u s parent_corporation of an affiliated_group_of_corporations including corp b that filed a consolidated federal_income_tax return prior to tax_year one de a a country y corporation owned entirely by a u s_corporation in taxpayer’s consolidated_group elected to be treated as a disregarded_entity for u s federal_income_tax purposes corp b during tax years one through three had a foreign_branch operation in country z that was taxed as a separate corporation in country z de a and corp b’s foreign_branch each incurred losses in tax years one through three the facts and affidavits submitted indicate that taxpayer’s director of taxes and its outside legal counsel during tax years one through three and the senior tax manager of cpa firm in charge of preparing taxpayer’s u s consolidated federal_income_tax returns for tax years one through three all believed that the sec_1503 limitation on deduction of dual consolidated losses dcls did not apply to the losses_incurred by de a and corp b’s foreign_branch accordingly taxpayer did not file with its u s consolidated federal_income_tax returns for tax years one through three the elections and agreements described in sec_1_1503-2 as set forth above in addition because of that belief taxpayer failed to file the annual certifications described in sec_1_1503-2 and sec_1_1503-2t g vi b as set forth above the internal_revenue_service during its examination of taxpayer’s u s consolidated federal_income_tax returns for tax years one through three informed taxpayer that the losses_incurred by de a and corp b’s foreign_branch in those tax years were dcls so that the sec_1503 limitation applied to them taxpayer represents that the income_tax laws of country y do not deny the use of losses expenses or deductions of de a to offset income of another person because the dual_resident_corporation or separate_unit is also subject_to income_taxation by another country on its worldwide income or on a residence basis plr-146051-05 sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith within the meaning of sec_301_9100-3 subject_to the conditions set forth in sec_301_9100-3 and the grant of relief will not prejudice the interests of the government within the meaning of sec_301_9100-3 in the present situation the election and agreement described in sec_1 g i and the annual certifications described in sec_1_1503-2 and sec_1 2t g vi b are regulatory elections as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and representations submitted we conclude that taxpayer satisfies the standards for relief as set forth in sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter for it to file the election and agreement described in sec_1_1503-2 and the annual certifications described in sec_1_1503-2 and sec_1_1503-2t g vi b as set forth above the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the elections and agreements and the annual certifications sec_301_9100-1 for example a taxpayer that is subject_to mirror legislation enacted by a foreign_country may be ineligible to file election agreements pursuant to sec_1 c iv a copy of this ruling letter should be associated with the elections and agreements and the annual certifications this ruling is directed only to taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented plr-146051-05 pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your first and second listed authorized representatives sincerely associate chief_counsel international by s richard l chewning richard l chewning senior counsel office of the associate chief_counsel international enclosures copy for purposes
